Exhibit 10.1



4839-7336-2022_3 010556.00236

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT



This Assignment of Purchase and Sale Agreement (“Assignment”) is executed
effective as of June 25, 2018 (the “Effective Date”), by and between THRE GLOBAL
INVESTMENTS LLC, a Delaware limited liability company (“Assignor”), and NR
TACARA AT STEINER RANCH LLC, a Delaware limited liability company
(“Assignee”).  

RECITALS:

A.Assignor and TASR Property Owner, Ltd., a Texas limited partnership,
heretofore entered into that certain Purchase and Sale Agreement dated May 18,
2018 (the “Agreement”), for the purchase and sale of certain real property
located at 4306 N Quinlan Park Road, Austin, Texas 78732, more fully-described
in the Agreement.  Capitalized terms used but otherwise not defined herein shall
have the meaning ascribed to such terms in the Agreement.

 

B.Assignee is an entity that directly or indirectly controls, is controlled by
or is under common control with Assignor, Teachers Insurance and Annuity
Association of America, or Nuveen Global Cities REIT, Inc.; and the term
“control” means the power to direct the management of such entity through voting
rights, ownership or contractual obligations.

 

C.Assignor desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in and to the Agreement, and Assignee desires to accept such
assignment and assume the rights and obligations of Assignor under the
Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.Recitals.  The recitals set forth above are true and correct and are hereby
incorporated in their entirety.

2.Assignment.  Assignor hereby assigns and transfers to Assignee all of
Assignor’s right, title and interest in and to the Agreement.  

3.Assumption.  Assignee hereby accepts the assignment and assumes the rights and
obligations of Assignor under the Agreement.

4.Execution in Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be considered an original, and all of such
counterparts shall constitute one Assignment.  To facilitate execution of this
Assignment, the parties may execute and exchange by e-mail as a portable
document format or other electronic imaging, counterparts of the signature page
which shall be deemed original signatures for all purposes.

Executed as of the Effective Date.

 

 

--------------------------------------------------------------------------------

Signature Page to Assignment of Purchase and Sale Agreement

ASSIGNOR:

THRE GLOBAL INVESTMENTS LLC,

a Delaware limited liability company

 

By: /s/ Michael Gilmartin
Name: Michael Gilmartin

Title: Authorized Signor

 

 

ASSIGNEE:

NR TACARA AT STEINER RANCH LLC,
a Delaware limited liability company

 

By:TH Real Estate Global Cities Advisors, LLC,
       a Delaware limited liability company,
       Its Investment Advisor

     By: /s/ Michael Gilmartin
     Name: Michael Gilmartin
     Title: Authorized Signer

 

 

 

S-1